Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is the examiner’s statement of reasons for allowance:
Claims 20-39 are allowed.
Claims 1-19 are canceled without prejudice.
Claims 20-39 are allowable over prior arts because the cited prior art of record fails to teach or render obvious the claimed  of system and method comprising an interface connection configured for coupling the expansion subsystem to a wireless communication subsystem having a wireless transceiver; and a controller, including: a first pin for receiving clock signals that are transmitted from the wireless communication subsystem, a second pin for communication of data between the expansion subsystem and the wireless communication subsystem using clock signals received via the first pin, and a third pin for availability signaling between the expansion subsystem and the wireless communication subsystem, the expansion subsystem signaling an availability of the requested data to the wireless communication subsystem via the third pin, which causes the wireless communication subsystem to transmit a series of clock signals to the expansion subsystem via the first pin for transmission of the requested data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Follansbee, can be reached at (571) 272-3964. 
The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444